The First National Bank of Merkel has appealed from a judgment against it in favor of F. G. Thurmond, for himself and as guardian of the estate of P. M. Thurmond, a minor. The judgment recites that appellant had made default, notwithstanding at the date of its rendition appellant had on file an answer to the petition. No statement of facts appears in the record, but it appears from plaintiff's petition, which was filed January 21, 1911, that the suit was upon a promissory note alleged to have been executed by T. J. Coggin, C. N. Coggin, and J. J. Strange, payable to plaintiff. It is further alleged in the petition that after maturity of the note defendant T. J. Coggin authorized plaintiff to draw a draft upon appellant bank for the amount of principal and interest then due on the note; that thereafter, when plaintiff inquired of the president of the bank if T. J. Coggin had deposited there funds sufficient to pay the amount so due said president made the following indorsement on the note: "September 11, 1908. You are hereby authorized to cheek on the First National Bank of Merkel, Texas, for the amount of this note when you want it. [Signed] George Berry, President." Relying upon said guaranty of its payment, plaintiff made no further effort at the time to collect the note. Appellant filed an answer to the petition May 22, 1911, consisting of a general demurrer and a plea that the written guaranty upon which plaintiff relied to hold appellant liable was ultra vires and void. The judgment is dated June, 1912, and recites that appellant, although duly cited, had made default. It contains the further recitals that evidence was heard from which it appeared that plaintiff's cause of action was a liquidated demand, evidenced by a promissory note secured by a deed of trust on certain described property in the judgment, and that the payment of the note was guaranteed by defendant, the First National Bank of Merkel, Tex. On June 11, 1912, appellant filed its motion for a new trial, duly verified, alleging that in December, 1911, defendant T. J. Coggin, with the assistance of appellant's attorney, procured an agreement from a person not a party to the suit to lend him the money required to liquidate the notes sued on; that plaintiff who was present when that arrangement was made, agreed that if the money was so procured, he would dismiss the suit. It was further alleged in the motion that appellant's attorney was led to believe that the settlement so arranged had been consummated and the suit dismissed; that the clerk of the court also entertained the same belief, and, acting thereon, omitted the case from the court's docket, but later, at plaintiff's instance, again entered it upon the docket, and that neither appellant nor his counsel, both of whom were nonresidents of the county in which judgment was rendered, knew until several days after its rendition, and as soon as such information was obtained the motion was filed.
The contention urged by the first assignment is that it was error to render judgment by default against appellant when its answer was on file, and that this error *Page 165 
alone constitutes a sufficient cause for a reversal. By the second assignment it is insisted that the motion for a new trial presented a meritorious ground for a new trial, and that the court erred in overruling it. As noted, appellant did not deny the execution of the written guaranty on the note; the only defense alleged being that the same was an obligation beyond the legitimate powers of a national bank. While the judgment recites that appellant made default, it was rendered on proof offered at the time of the trial. In overruling the motion for a new trial, the court necessarily must have held that appellant was negligent in failing to be present at the trial, and we cannot say that this holding showed an abuse of the court's discretion. So construing the order both assignments must be overruled.
The judgment is affirmed.
                        On Motion for Rehearing.